DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shinma et al. (6,471,501) in view of Nakamura et al. (2004/0234361).
Shinma et al. discloses a molding apparatus, comprising the mold 10 generally includes an upper mold 11 and a lower mold 12, wherein the upper mold 11 and the lower mold 12 are mounted on a press head together with a semiconductor device or wafer 15 and a resin tablet 16; wherein the upper mold further comprises a plurality of wedge balance lock mechanisms 25, each is used to lock the an upper press plate 23 with a support plate 20 in a desired parallel relationship to the lower mold 12, wherein the balance lock mechanism 23 includes a drive units 35, a wedge lock key 36 insertable into a taper hole 45 of a plunger 37, a head holder 39, and a return spring 40.  
Shinma et al. further discloses that the lower mold 12 includes a clearance adjusting mechanism, which includes a tapered outer bearing member 76B and a corresponding inclined or tapered adjuster plate 80 to achieve a desired degree of parallelism and clearance between different lower mold blocks.  
However, Shinma et al. fails to disclose a second wedge member movable relative to the first inverted wedge member is used to move the second mold towards the first mold. 
Nakamura et al. discloses a positioning device in a semiconductor manufacturing apparatus, comprising a supporting block includes a plurality of adjusting support mechanism 190, which is composed of a cylinder portion 191 placed on a plate 101, a support plate 192, a lower wedge portion 193, an upper support wedge portion 194, movable relative to each other by a cylinder portion 191.  
It would have been obvious to one of ordinary skill in the art to replace the hole for a wedge balance lock mechanisms in Shinma et al. with two wedge members movable relative to each other as taught by Nakamura in order to keep the support plate at a desired degree of parallelism and clearance between different lower mold blocks, because it is easier to control the contact surfaces of two wedge members relative to each other than one wedge member and a small hole.   

Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or suggest that the first mold chase is fixed in a position spaced apart from the base part so as to be suspended above the base part, wherein the second mold chase is disposed between the base part and the first mold chase, the second mold chase being movable relative to the base part and the first mold chase along a movement axis, whereby the movement axis extends perpendicularly between the base part and the first mold chase wherein the compression actuation arrangement is disposed between the second mold chase and the base part for moving the second mold chase along the movement axis, wherein the at least two actuating units are disposed to independently engage at least two different portions of the second mold chase respectively, wherein the first inverted wedge member is movable relative to the base part along an actuation axis parallel to the movement axis of the second mold chase, wherein the second wedge member is movable relative to the first inverted wedge member along a transmission axis perpendicular to the movement axis of the second mold chase, wherein each actuating unit comprises a drive mechanism coupled to the second wedge member to move the second wedge member along the transmission axis, 2Attorney Docket: PYX-005 wherein an inclined surface of the first inverted wedge member and an inclined surface of the second wedge member are slidably engaged to each other in a manner so as to convert a motion of the second wedge member along the transmission axis to a motion of the first inverted wedge member along the actuation axis for moving the second mold chase along the movement axis, whereby the compression actuation arrangement is operable to move the second mold chase towards the first mold chase for cooperatively applying a compression force therebetween.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743